COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-14-00305-CR
                            NO. 02-14-00306-CR
                            NO. 02-14-00307-CR
                            NO. 02-14-00308-CR


IVERY GENE WILLIAMS                                                APPELLANT

                                      V.

THE STATE OF TEXAS                                                      STATE


                                   ----------

       FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY
      TRIAL COURT NOS. 1295114D, 1300732D, 1300733D, 1300734D

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

     Appellant Ivery Gene Williams appeals judgments adjudicating him guilty

of aggravated robbery with a deadly weapon and sentencing him to seven years’

confinement.

     Williams’s court-appointed appellate counsel has filed a motion to withdraw

and a brief in support of that motion. Counsel avers that in his professional

     1
      See Tex. R. App. P. 47.4.
opinion, these appeals are frivolous.        Counsel’s brief and motion meet the

requirements of Anders v. California by presenting a professional evaluation of

the record demonstrating why there are no arguable grounds for relief. See 386
U.S. 738, 87 S. Ct. 1396 (1967). This court informed Williams that he could file a

pro se response to the Anders brief, but he did not do so. The State did not

submit a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that these appeals are wholly frivolous and without merit; we find nothing

in the record that might arguably support the appeals. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d
684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we grant counsel’s motion to

withdraw and affirm the trial court’s judgments.



                                                    /s/ Bill Meier

                                                    BILL MEIER
                                                    JUSTICE

                                         2
PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 25, 2015




                                3